FILED
                            NOT FOR PUBLICATION                             JUN 02 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LONG BAO HUA,                                    No. 07-73754

              Petitioner,                        Agency No. A098-270-250

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted May 9, 2011
                            San Francisco, California

Before: B. FLETCHER and THOMAS, Circuit Judges, and GERTNER, District
Judge.**

       Petitioner Long Bao Hua, a native and citizen of Vietnam, petitions for

review of the Board of Immigration Appeals (BIA)’s affirmance of the

Immigration Judge (IJ)’s denial of his application for political asylum pursuant to 8


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Nancy Gertner, District Judge for the U.S. District
Court for Massachusetts, Boston, sitting by designation.
U.S.C. § 1158. Following two merits hearings, the IJ denied Hua relief, finding his

testimony “utterly incredible” and holding that Hua had failed to establish either

past persecution or a well-founded fear of future persecution. Hua timely

petitioned for review. We deny the petition.

      We have jurisdiction to review the agency’s final order of removal pursuant

to 8 U.S.C. § 1252(a)(1). “Where . . . the BIA has reviewed the IJ’s decision and

incorporated portions of it as its own, we treat the incorporated parts of the IJ’s

decision as the BIA’s.” Molina-Estrada v. INS, 293 F.3d 1089, 1093 (9th Cir.

2002). Adverse credibility determinations are reviewed for substantial evidence.

See Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). This means that the

agency’s findings “are conclusive unless any reasonable adjudicator would be

compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); see also, e.g.,

Morales v. Gonzales, 478 F.3d 972, 977 (9th Cir. 2007). As Hua’s asylum

application was filed after August 2005, it is governed by the REAL ID Act of

2005. See, e.g., Matter of S-B-, 24 I. & N. Dec. 42, 43 (BIA 2006); see also 8

U.S.C. § 1158(b)(1)(B)(iii), as amended by § 101(a)(3) of the REAL ID Act, Pub.

L. No. 109-13, 119 Stat. 302 (2005) (discussing standard for credibility

determinations).




                                     Page 2 of 4
      Substantial evidence supports the agency’s adverse credibility

determination, which was based on: (1) inconsistencies between the supplemental

declaration Hua submitted with his asylum application (“the I-589 declaration”)

and his testimony before the IJ; (2) internal inconsistencies in Hua’s testimony

before the IJ; and (3) Hua’s failure to provide sufficient evidence to corroborate his

testimony that Hmong Christians are being displaced from their lands by

Vietnamese authorities. The IJ meticulously documented instance after instance

where Hua’s testimony diverged significantly from the events described in his I-

589 declaration. Importantly, the details Hua omitted from his I-589 declaration

were those details that reflected the alleged persecution he had suffered in

Vietnam. Both the IJ and the BIA also noted several significant inconsistencies

within Hua’s testimony. Finally, despite having two opportunities to do so, Hua

did not present any evidence supporting his assertion that the Central Highlands

were part of a “first national defense economic zone” and that, as a consequence,




                                     Page 3 of 4
ethnic minorities like the Hmong were being systematically displaced from their

lands.1

      Because the adverse credibility determination is dispositive of Hua’s asylum

claim, we do not reach the agency’s alternative holding that, even if credible, Hua

has not established a well-founded fear of future persecution.

      PETITION DENIED.




      1
          A recent Human Rights Watch report appears, however, to corroborate
certain aspects of Hua’s testimony. See H UMAN R IGHTS W ATCH, M ONTAGNARD
C HRISTIANS IN V IETNAM: A C ASE S TUDY IN R ELIGIOUS R EPRESSION (Apr. 2011),
available at
http://www.hrw.org/en/reports/2011/03/30/montagnard-christians-vietnam-0
(discussing religious repression of Central Highland Protestants, including those
within a “defense economic zone”). Although this report is not in the record, it
indicates that conditions in Vietnam may have worsened since 2005, when Hua
filed his asylum application. Such evidence may support the filing of a new
asylum application. See 8 C.F.R. §§ 208.4(a)(4), 1208.4(a)(4). We express no
view on the merits of any such application, should one be filed.

                                    Page 4 of 4